UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6445



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COREY ALLEN WILSON, a/k/a Jugs,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-96-154, CA-01-444-1)


Submitted:   May 30, 2002                   Decided:    June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Allen Wilson, Appellant Pro Se.    Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey Allen Wilson appeals the district court’s judgment

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). Wilson’s case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge recommended

that relief be denied and advised Wilson that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Wilson failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.       See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Wilson has waived appellate review by

failing to file objections after receiving proper notice.           We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                   2